FILED
                            NOT FOR PUBLICATION
                                                                              MAR 11 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JACOBO CAMPILLO-RAMIREZ,                         No.   18-72698

              Petitioner,                        Agency No. A205-157-930

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 9, 2021**
                             San Francisco, California

Before: McKEOWN, IKUTA, and BRESS, Circuit Judges.

      Jacobo Campillo-Ramirez, a native and citizen of Mexico, seeks review of

the decision of the Board of Immigration Appeals (BIA) that affirmed the decision




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of the immigration judge (IJ) denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      Campillo-Ramirez did not establish past persecution on account of political

opinion because he did not establish a nexus between the beating he suffered while

in the military and a protected ground. See 8 U.S.C. § 1231(b)(3)(A); Singh v.

Barr, 935 F.3d 822, 827 (9th Cir. 2019) (per curiam). Campillo-Ramirez did not

establish a clear probability of future persecution on account of his membership in

the particular social group of “former military members,” because he failed to

carry his burden of showing that it would not be reasonable for him relocate. 8

C.F.R. § 1208.16(b)(3)(i)–(ii). Accordingly, substantial evidence supports the

BIA’s rejection of his claim for withholding of removal based on future

persecution, 8 C.F.R. § 1208.16(b)(2).

      PETITION DENIED.




                                         2